Citation Nr: 1121023	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  03-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected gouty arthritis of bilateral ankles.

2.  Entitlement to a compensable disability rating for service-connected hemorrhoids.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.  The record does not suggest that the Veteran served in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An April 2003 rating decision, in pertinent part, denied entitlement to a compensable disability rating for service-connected hemorrhoids.  A January 2006 decision, in pertinent part, denied entitlement to an initial compensable disability rating for service-connected gouty arthritis of bilateral ankles.  A July 2006 rating decision, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery disease. 

The Veteran testified at a Board hearing in March 2008.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2008, when several other issues on appeal were addressed with final Board decisions; the issues remaining on appeal were remanded for additional notice and development.

The Board finds that there has been substantial compliance with the terms of the Board's May 2008 remand.  The proper VCAA notice was sent in October 2008, the Veteran was requested to provide authorization for VA to obtain medical records from Dr. J. Bond Browder in October 2008, the Veteran's records in the custody of the Social Security Administration (SSA) were obtained, and the requested VA examinations were completed in June 2009.


FINDINGS OF FACT

1.  For the period prior to June 18, 2009, the Veteran's gouty arthritis of bilateral ankles was not manifested by one or two exacerbations of gout a year in a well-established diagnosis, nor was it manifested by moderate limitation of motion of either ankle.

2.  For the period from June 18, 2009, the Veteran's gouty arthritis of bilateral ankles has been manifested by moderate limitation of motion of each ankle, but not marked limitation of motion or either ankle nor gout with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.

3.  The Veteran's hemorrhoid pathology has not been manifested by hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

4.  The Veteran did not suffer any additional coronary artery disease as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  For the period prior to June 18, 2009, the criteria for an initial compensable rating for gouty arthritis of bilateral ankles were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5017-5002, 5271 (2010).

2.  For the period from June 18, 2009, the criteria for a 10 percent disability rating (but no higher) for gouty arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5017-5002, 5271 (2010).

3.  For the period from June 18, 2009, the criteria for a 10 percent disability rating (but no higher) for gouty arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5017-5002, 5271 (2010).

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 7336 (2010).

5.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought, most recently in letters dated in June 2008 and October 2008.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the March 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in June 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  Additionally, the Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and included in the claims-file.

The Board notes that the RO/AMC complied with the Board's May 2008 remand directive to attempt to obtain private medical records from a specific private medical provider.  The Veteran was appropriately asked to provide authorization for the release of such records in the October 2008 VCAA letter, but the Veteran did not reply or provide such authorization.  The Board observes that medical records from the specified medical provider (Dr. Browder) are nevertheless included in various part of the claims-file.

The Veteran has been afforded VA examinations to evaluate his disabilities and the pertinent medical questions central to the final decisions in this appeal.  All pertinent VA examination reports are of record, including the June 2009 VA examination reports addressing each issue.  The Board notes that the June 2009 VA examination reports contain sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Increased Ratings

The Veteran is seeking compensable disability ratings for his service-connected gout, involving the ankles, and for service-connected hemorrhoids.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Gouty Arthritis of the Ankles

The Veteran's gout is currently rated as noncompensably disabling under Diagnostic Code 5017.  Under this diagnostic code, gout is rated under the criteria for evaluating rheumatoid arthritis under Diagnostic Code 5002.  Under Code 5002, a 20 percent evaluation is warranted where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation applies where the evidence demonstrates symptomatology less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is warranted for constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  A note to Diagnostic Code 5002 states that ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two evaluations should be assigned.

Disabilities of the ankle are rated for limitation of motion.  A 10 percent rating is warranted if limitation is moderate, and a 20 percent rating is warranted if limitation is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA purposes, the normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

A June 18, 2009, VA examination report shows that the Veteran complained of bilateral anterior ankle pain.  The report indicates that the Veteran's "gout generally will affect his right great toe only" and his "last attack of gout was one and a half years ago" with the symptoms now being well controlled with medication.  The Veteran described exacerbations of gout that give pain described as 10/10 or 10+/10, causing him to stop all activity and generally lasting three days.  The report shows that, at the time, the Veteran's "main complaint today is that he gets pain in his feet while wearing dress shoes.  This does not occur with tennis shoes or open-toed shoes.  He will also get numbness into the right great toe wearing dress shoes."

Significantly, however, the examiner noted that "[t]his does not appear to have any connection with his ankles or gout."  The Veteran "complains of bilateral ankle pain on a daily basis as a 2/10.  He has episodes where the pain will increase to a 10/10....  He will get occasional swelling in the ankles."  The report describes that the Veteran's last episode of falling was either in 1998 or 1999, that he has no complaints of clicking or popping, and that he last had a flare-up causing him to seek bed rest "one to two years ago."  The report notes that the Veteran did not use any braces or orthopedic devices, had not had any surgery to either ankle, that he can walk approximately half a mile before his ankles hurt and cause him to seek rest, and that he can stand four to five hours before he must sit down.  His activities of daily living were noted to be affected in such things as yard work; he stated he was able to do yard work, but has to go slower and take frequent breaks.  The Veteran indicated that he did not have problems with personal hygiene and feeding, and his work was not affected because he was retired at that time.

Physical examination revealed that the Veteran's gait was normal and no swelling was present.  Range of motion testing  revealed that he was able to hold the foot in 90 degrees neutral, with dorsiflexion from 0 to 5 degrees without pain and plantar flexion from 0 to 45 degrees without pain.  The examiner expressly noted that "[t]he veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing."  The report notes that the Veteran's arches appeared normal on non-weight bearing, and the Achilles was straight and nontender.  On weight bearing, the Veteran's arch "does flatten out some," and there was "less than a five degree angulation of the Achilles on weight bearing."  Distal sensation was intact bilaterally, and the Veteran "admits that he does not have any numbness today."  There were varicosities in both lower extremities, which the Veteran wore compression hose to help with.  There was no forefoot pain with torsion with the hindfoot stabilized.  There was good capillary refill in all toes.  There were no callus formations, no unusual wear pattern to the shoes, no evidence of abnormal weight bearing, no tenderness to palpation, and no swelling.

The June 2009 VA examiner addressing this issue offered a medical assessment of "gout" and "bilateral ankle sprains."  The examiner explained that the Veteran's "gout appears to be well controlled on his current regimen.  Admittedly, the veteran states he has not had an attack of gout in approximately a year and a half."  Further, the examiner explained that the Veteran's own account indicated that "when he has these attacks they are essentially confined to the right great toe."  The examiner noted that the Veteran is essentially bedridden for approximately three days with these attacks.

The Board finds it important that the examiner found that "[t]he veteran's ankles do not appear to be heavily involved as far as the gout is concerned.  There are recent x-rays in the electronic medical record of both ankles.  These x-rays are read as normal without evidence of arthritis."  The examiner commented that the Veteran had "moderate limited dorsiflexion in the ankles today."  Further, the examiner commented that the Veteran appeared to be well developed and well nourished, and "gout does not appear to impact weight loss or anemia."  Additionally, the examiner specifically commented that "[h]is current complaints of numbness into both feet while wearing dress shoes is not related to his gout," and again emphasized that the "complaints of pain into the feet while wearing dress shoes and numbness into the great toe are not related to his history of gout."  The examiner reported that the Veteran's uric acid level was elevated without objective evidence of acute attack of gout.  Diagnostic imaging studies of both ankles were found to be normal.

The Board finds that June 2009 VA examination report addressing the Veteran's gout to be highly probative evidence on the matter of the severity of this disability of appeal.  The report is authored by a trained medical professional informed by express review of the claims file and direct inspection and interview of the Veteran.  This evidence reflects that the Veteran's flare-ups do not occur at a frequency of one or two exacerbations per year, as reflected by the Veteran's own description to the examiner; the report broadly presents a disability picture that does not show frequency of incapacitating exacerbations, weight loss, anemia, or other features that would be sufficient to meet the criteria for a compensable disability rating under DC 5017-5002.

The Board has carefully considered the June 2009 VA examination report's comment that the Veteran had "moderate limited dorsiflexion in the ankles today."  This comment appears to be consistent with the objectively reported range of motion measurements.  The Board notes that the examiner found that "[t]he veteran's ankles do not appear to be heavily involved as far as the gout is concerned."  However, this does not show that the Veteran's ankles are not at all affected by the previously diagnosed gout and gouty arthritis of the ankles; the Veteran is, indeed, service-connected for gouty arthritis specifically involving the ankles.  Resolving reasonable doubt in the Veteran's favor, the Board finds that this information meets the criteria for assignment of a 10 percent disability rating for each ankle on the basis of limitation of motion, under Diagnostic Code 5002-5271.

The Board notes that the June 2009 VA examination report does not describe marked limitation of motion for either ankle; thus, this evidence does not support assignment of a rating in excess of 10 percent for either ankle under Diagnostic Code 5271.

The Board acknowledges that the Veteran's representative contends, as explained in the March 2011 brief, that the June 2009 VA examination report is inadequate for rating purposes because it allegedly failed to clearly address the criteria of Diagnostic Codes 5017 and 5002 and allegedly did not address the Deluca criteria.  The Board does not agree.  The examiner expressly noted that "[t]he veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing."  The examiner's findings therefore contemplate Deluca criteria.  The examiner's description of, and opinion regarding, the clinical findings and limitation of motion have allowed the Board to determine that 10 percent disability ratings are warranted for moderate limitation of motion of each ankle, resolving reasonable doubt in the Veteran's favor.  The findings furthermore clearly show that the criteria are not met for any higher rating under the applicable Diagnostic Codes.  Finally, the Board does not agree with the Veteran's representative's suggestion that the June 2009 VA examination is inadequate due to being too far removed in time from the present; neither the representative nor the Veteran have asserted that any new pertinent symptoms or increase in severity has manifested since the time of the June 2009 VA examination report.

The Board now turns to consideration of whether the evidence of record shows that the level of severity of gouty arthritis of the ankles shown in the June 2009 VA examination report (or any higher level of severity) was shown by any evidence prior to that date; the period on appeal dates back seven years prior to the date of the findings shown in the June 2009 VA examination report.  The Board finds that the evidence prior to June 2009 does not show manifestations of disability meeting the criteria for a compensable disability rating.

A January 2007 VA examination report is also of record, and presents medical evaluation addressing the severity of the Veteran's gout complaints at that time.  This report shows that the Veteran was complaining of sharp pain when wearing shoes for more than one hour.  There was no heel pain or ankle pain.  He had to put on house shoes to help his pain.  He wore inserts in both shoes, which helped some.  The Veteran denied any food or ankle swelling, and also denied numbness.  The Veteran was not using any medication for his feet or ankles except for the Allopurinol.  It was noted that the Veteran had seen VA doctors in the past because of his separate issue of fallen arches.  The Veteran used a walker, but this was expressly attributed to his recent low back surgery for disc disease.  The report of the Veteran's complaints indicated that there were no additional limitations with flare-ups of the feet or ankles.  The report notes that the Veteran's complaints interfered with his daily activities only with increased walking or wearing shoes for more than an hour.

Clinical examination revealed bilateral fallen arches but with no abnormalities of either foot or ankle.  The examiner found no deformities, no swelling, and no palpable tenderness.  Active range of motion of his feet and ankles did not produce any weakness, fatigue or incoordination.  The examiner found no additional loss of range of motion with repetitive movement of either foot or ankle.  Bilateral Achilles tendon alignment was normal.  The Veteran had normal standing, weight-bearing, and walking.  Significantly, the examiner found no evidence of gout in either ankle.  The examiner found bilateral ankle dorsiflexion was 0 to 15 degrees without pain bilaterally, plantar flexion was 0 to 40 degrees bilaterally without pain.  The examiner's diagnosis, in pertinent part, was gouty attacks in both ankles with none in approximately 1 to 2 years.  The diagnosis added the note that the Veteran's last uric acid level was 8.2, and normal is 3.4 to 7.8; the examiner stated "I see no evidence of any gout at the current time on this examination."

A December 2005 VA examination report is of record and directly addresses the features and severity of the Veteran's gout at that time.  At that time the Veteran described that when he wears boots with orthotics his feet do better than when he wears dress shoes or dress boots.  He estimated that he could walk about three hours at a time or work on his feet about three hours at a time.  He estimated that he could walk about a half-mile in three hours, with the examiner noting that "That really does not add up arithmetically."  The Veteran reported that he had recently been prescribed orthotics which were to be delivered soon.

The Veteran reported that most of his pain is lateral in the right foot beneath the heads of metatarsals four and five.  Significantly, the examiner commented that "This is an unusual location for gout and very likely in this instance is not due to gout but is more likely due to plantar fasciitis."  The examiner noted that the Veteran did not have a transverse arch in either foot, and his longitudinal arch had dropped somewhat in both feet.  The Veteran had a full range of motion in the big toe and all of the other toes on both feet, with completely normal flexion and extension bilaterally equal.  The Veteran described taking Allopurinol since 1983 and said that he takes it daily.  The Veteran believed that the medication helped him to have fewer gout attacks, and he could not recall when he had his most recent attack of gout.

Significantly, the December 2005 VA examiner explained that it was his impression that "his symptoms are not likely secondary to gout but rather are likely secondary to plantar fasciitis and obesity."  The Board notes that it appears the Veteran did not present any complaints related to his ankles in connection with this examination to evaluate his gout.  Rather, the Veteran's subjective complaints focused upon his feet and toes.  The examiner found that "the Veteran's subjective complaints do not really fit the pattern that we see in most people who have gout where the first metatarsal phalangeal will joint is the favorite site."  The examiner found that in this instance, "those joints are normal on both feet.  Actually the joints are normal in all of the toes in both feet."  The examiner explained: "Instead, he appears to have pain beneath the heads of the fourth and fifth metatarsals in both feet, right foot more predominantly than left and this appears to be due to plantar fasciitis."  The examiner noted that the ranges of motion in the toes appeared to be completely normal on both sides, and that none of the toe joints was painful on motion.  There was no limitation of motion in any of the toes on either foot following repetitive use.

The examiner further explained that the subjective complaints of pain did not fit the usual pattern of pain secondary to gout, and that treatment with Allopurinol appeared to be effective to prevent attacks of gout.  The findings in each foot did not include tenderness, although pain was present related to the heads of metatarsals four and five on both feet with a little more pain on the right than the left.  The examiner reiterated that there was an absence of painful motion, edema, weakness, instability, or tenderness, with no significant functional limitation for standing or walking.  There was no abnormal weight-bearing evidence.  Achilles tendons were symmetrical and nontender.  Gentle manipulation of the feet caused no pain.  The final medical impression was, in pertinent part, bilateral plantar fasciitis and, separately, chronic gout of the right foot mostly controlled with Allopurinol; uric acid on that day was mildly elevated 8.2, with the normal range being 3.4 - 7.8.

A September 2004 VA examination report is also of record, associated with the development of the Veteran's original claim of entitlement to service connection concerning ankle disability.  Physical examination at that time showed no swelling, although the Veteran did have some thickening of the synovial lining of the joint.  The Veteran had full active and passive range of motion with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  He had no arrhythmia or swelling or locally increased temperature at that point.  The examination at that time led to a diagnosis of gouty arthritis of the right ankle and left ankle.  However, no additional clinical information was presented showing any greater severity of manifestations of gout at that time.

Additional evidence in the claims file makes reference to the Veteran's gout and/or his ankle symptoms at various times, but none of the evidence otherwise provides medical detail showing that the criteria for any increased disability rating have otherwise been met.  Treatment records with reference to a history of gout, referring to the Veteran's complaints of gout in his toes, and non-specific references to the Veteran's complaints of ankle pain without more detail, do not permit a finding that the criteria for any additional increased rating for gouty arthritis of the ankles have been met.

In sum, the Board finds that the evidence prior to June 2009 does not show manifestations of gouty arthritis of the ankles meeting the criteria for a compensable disability rating.  Separate 10 percent disability ratings are warranted for gouty arthritis in each ankle from June 18, 2009.

Hemorrhoids

The Veteran is also seeking a compensable rating for his service- connected hemorrhoids.  The RO has rated the Veteran's hemorrhoids under Diagnostic Code 7336, which is applicable to both external and internal hemorrhoids.  A noncompensable rating is assigned if the hemorrhoids are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

A September 2004 VA examination report is of record evaluating the nature and severity of the Veteran's hemorrhoid disability at that time.  The Veteran complained of pain and occasional bleeding from his hemorrhoids.  He reported undergoing previous excision of his hemorrhoids with recurrence, and was utilizing stool softeners, Proctofoam, and preparation-H with continued complaints of hemorrhoidal swelling.  Physical examination revealed that he had two hemorrhoidal tags at the two and three o'clock positions, and one at the seven o'clock position.  They were not bleeding at that time.  They were moderate in size.

Additional evidence in the claims file makes reference to the Veteran's hemorrhoid complaints at various times, but none of the evidence otherwise provides medical detail showing that the criteria for any increased disability rating have otherwise been met.  It is clear that the Veteran has previously had periodic complaints of hemorrhoids and has been occasionally observed with small external hemorrhoids consistent with the findings in the June 2009 VA examination report.  The evidence showing this, however, simply does not show hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences during the period on appeal.

A January 2007 VA examination report is of record and addresses the features and severity of the Veteran's hemorrhoids at that time.  The examiner noted the Veteran's history of the hemorrhoidectomy in 1978 with no surgery since.  The Veteran reported occasional flare-ups averaging at least five times per year.  The Veteran noticed blood on his toilet tissue occasionally but not in the commode.  The Veteran reported rectal pain and itching, with his last episode being in December of 2006 when he treated himself.  The Veteran reported that the hemorrhoids usually last one week.  Rectal examination at that time revealed numerous hemorrhoidal tags, but no active hemorrhoids were present.  The rectal exam was normal with normal rectal tone and negative Hemoccult with control.  The pertinent diagnostic finding at that time was external hemorrhoids in the past, averaging five episodes per year.  The diagnostic entry noted that the Veteran used suppositories and laxatives to help, along with creams with flare-ups.

A June 2009 VA examination report is now also of record, and provides the most recent thorough consideration of the severity of the Veteran's hemorrhoids.  The examiner inspected the Veteran after reviewing the claims file and interviewing him concerning his pertinent history; the report discusses the Veteran's history of having been diagnosed with hemorrhoids in 1973 with symptoms of local pain, itching, and occasional bleeding.  The report noted the Veteran's hemorrhoidectomy in 1986, that hemorrhoids recurred in 1988, and that he had symptoms averaging two times per month brought on by excessive driving.  The Veteran's only cited treatment was Preparation-H.  The Veteran reported having not experienced bleeding since 2000.  The report discusses that the Veteran's bowel habits were normal in that he had no constipation, and he had a colonoscopy at VA in 2007 which was normal.

Physical examination during the June 2009 VA examination revealed that the Veteran had small hemorrhoids at 1, 4, 6, 8, 10, and 11 o'clock.  Significantly, the examiner specifically noted that they "are not thrombotic" and "are not irreducible."  Furthermore, significantly, the examiner noted that there was "no excessive, redundant tissue" and "[h]e does not have frequent recurrences."  The examiner again noted that the Veteran had not had bleeding since 2000" and there was "no secondary anemia and there is no fissure."  The examiner further explained that the "difficulty with his hemorrhoids would not compromise his ability to work." 

The June 2009 VA examination report clearly and directly shows that the Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.  Thus, the evidence clearly indicates that the Veteran's hemorrhoids do not meet the criteria for a compensable disability rating under the applicable Diagnostic Code.

In sum, with consideration of all of the evidence, the Board finds that the evidence does not show manifestations of hemorrhoids disability meeting the criteria for a compensable disability rating.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any further increased rating are met in this case (beyond the increased rating awarded in the partial grant discussed above).

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.

The Board has considered the Veteran's testimony in such respects, including his March 2008 Board hearing testimony, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence does not support assignment of any further increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any further increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disabilities on appeal.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due specifically to the service connected disabilities currently on appeal: hemorrhoids and gouty arthritis of the ankles.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disabilities on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.

The Board observes that some evidence of record suggests substantial limitations of the Veteran's employability due to disabilities that are not related to this appeal, such as a February 2007 private medical statement concerning the Veteran's back disability (which is not service connected).  Additionally, evidence such as a July 2007 VA outpatient psychiatric record suggests that the Veteran may have been rendered unemployable by the aggregate of multiple disabilities, including both service-connected and non-service-connected pathologies.  Such evidence does not raise the issue of entitlement to a TDIU in connection with any disability for which a higher disability rating is sought in this appeal.  Additionally, although there has been lay testimony presented in this case pertaining to limitations upon the Veteran's employability due to disabilities for which a higher rating is sought, such testimony does not contend that the Veteran has been rendered entirely unemployable by a pertinent disability.

1151 Compensation

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease.  Formerly, 38 U.S.C.A. § 1151 provided that '[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected.'  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of 'fault' on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision. 60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability.  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  38 C.F.R. § 3.358(c)(3).  'Necessary consequences' are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  Id.

The Veteran claims, including as explained in his March 2008 Board hearing testimony and in submitted correspondence and evidence, that upon completion of a June 2004 VA stress test, such was indicative of ischemia and the examiner requested a nuclear test.  Such nuclear test was never completed by VA, and subsequent appointments with his private medical providers reflect a diagnosis of coronary artery disease and the need for a stent procedure performed in July 2004.  The Veteran appears to claim that VA's failure to follow through with the nuclear test resulted in his coronary artery disease and/or having to undergo the stent procedure.

To the extent that the Veteran argues the above factual chronology, the Board notes that the events described appear to be reasonably consistent with VA medical and private medical documentation that the Veteran has identified and submitted copies of during the course of this appeal.  In pursuing this appeal, however, the Veteran appears to be arguing that the fact he has not received a nuclear stress test from VA (and instead received pertinent diagnostic testing from a private provider in the month following VA's detection of the need for the test) has somehow resulted in causation or aggravation of coronary artery disease; this is the essential contention concerning alleged entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease.

The question involved in the Veteran's claim is clearly medical in nature and must be addressed by a medical professional.  The Veteran is not shown to be competent to offer an opinion as to additional disability and/or causation in the context of his Section 1151 claim.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Therefore, in connection with this claim, the Veteran underwent a VA examination in June 2009.  The examiner reviewed the claims file in conjunction with the examination, and conducted the examination for the purpose of evaluating the medical questions featured in his claim for 1151 compensation.

The Board notes that this June 2009 VA examination report contains an error, in that the printout of the report refers to the pertinent events as taking place in 2002 rather than the correct year of 2004.  However, the Board notes that even with this apparent typographical error, the report represents the timeframe of the events correctly in the pertinent respects: the report notes that the pertinent VA visit was in June of the year, and that the private diagnostic testing was performed in the following month of July, with no VA nuclear stress test being performed.  The report discusses the facts in a manner that properly reflects the medical question at issue: whether any current coronary artery disease was caused or aggravated by the VA not providing a nuclear stress test in June and the Veteran received the pertinent diagnostic testing and follow-up treatment from a private provider in the next month of July.  The examiner's analysis otherwise correctly reflects his review of the claims file.

The examining expert noted that the Veteran was having chest pain and had an evaluation of his heart at the Temple VA hospital in June of the pertinent year, and had a stress test in which he exercised for almost 15 minutes and had a positive stress test.  The examiner continues, noting that after this it was determined that he needed to have a nuclear stress test and this was ordered, but not done.  Because the test was not done and because the Veteran was still having chest pain, the examiner notes, he had the nuclear stress test done in July of the pertinent year with the delay of approximately 1 month.  The examiner's report continues to note that the July examination showed that the Veteran had two lesions involving the right coronary artery; the proximal lesion was 80% and a distal lesion was 20%, with the circumflex and LAD showing no disease.  Finally, the examiner notes that the Veteran had two stents put in the right coronary artery and he had a repeat nuclear stress test in 2005; that nuclear stress test was normal.

Upon contemporaneous examination of the Veteran in June 2009, the examiner noted multiple clinical findings leading to a medical impression of hypertensive vascular disease dating to 2001 on treatment and controlled, and hypertensive cardiovascular disease with status post stenting into locations of the right coronary artery.  However, the examiner noted that the Veteran had no current complaints regarding his heart.  The examiner explained that the Veteran had no shortness of breath and no chest pain.  The examiner stated that the problem with his heart does not currently affect his daily activities, that cardiac size on clinical evaluation was normal, that there was no congestive heart failure, and that "the patient has no current cardiac symptoms."

The examiner then turned attention to commenting upon the question of whether the Veteran's chronic cardiovascular disability, or any aggravation causing additional cardiovascular disability, was a result of the VA's failure to treat or follow-up with treatment to include a nuclear stress test.  The examiner concluded that "the veteran has not incurred chronic cardiovascular disability or additional cardiovascular disability as a result of the VA's failure to get a follow-up nuclear stress test."  The examiner explained that following his exercise test in June [of 2004] at the Temple VA hospital, a nuclear stress test was ordered and the nuclear stress test was later performed at a private facility in July [of 2004], that it was then determined that the Veteran had the previously described coronary lesions, and that the Veteran was then operated upon and has since had no cardiac symptoms then or now.  The examiner again repeated that the Veteran is currently asymptomatic with no chest pain and no significant exertional shortness of breath.

The Board finds that the examiner's factual discussion, which is consistent with the evidence in the record (with the above-explained exception of mistyping the year of the June and July cardiac testing; the report refers to 2002 when the correct year was 2004).  The report presents a persuasive basis for the finding that the currently asymptomatic cardiovascular diagnosis was not caused or aggravated by VA's treatment for his chest pain complaints at that time, to include any one month wait prior to nuclear stress test.

The Board acknowledges that the Veteran's representative contends, as explained in the March 2011 brief, that the June 2009 VA examination report is inadequate for consideration in this adjudication.  The representative argues that the examiner failed to recognize that the Veteran continued to have chronic chest pains which could be associated with cardiovascular disability.  However, the Board's review of the June 2009 VA examination report reveals that the examiner interviewed the Veteran and elicited the details of his symptom history of chest pain, and that information was considered in the analysis.  The representative argues that the examiner did not have the benefit of review of certain VA treatment records at the time of preparing the report, but the Board finds that no pertinent favorable evidence that changes any pertinent factual predicate or that could otherwise relate meaningfully to the examiner's understanding of the Veteran's contentions has been introduced to the record after the June 2009 VA examination report.  Finally, the representative argues that the June 2009 VA examination report was inappropriately cursory, did not reflect review of the record, and did not consider the Veteran's lay testimony.  The Board does not agree.  The report indicates review of the claims file and interview of the Veteran.

The Board finds the examiner's conclusion that coronary artery disease was not caused or aggravated by the one month period of waiting for a nuclear stress test is reasonable and supported by the facts cited; the Veteran appears to have been experiencing the pertinent symptoms at the time of the June VA evaluation (indicating that the pathology was not caused by the wait that followed that evaluation), and the Veteran is shown to be no longer suffering such symptoms after the insertion of stents in the following month (indicating that additional chronic coronary artery disease has not been incurred).

Significantly, the Board observes that no medical evidence of record suggests that new or additional coronary artery disease was the medical result of the sequence of events involving the Veteran's VA stress test in June 2004 and the one month wait until private evaluation and treatment took place in July 2004.

The Board finds that the June 2009 VA examination report and opinion is fully adequate and based on an informed review of the record.  The opinion is supported by the overall evidence and is persuasive.  The opinion is not contradicted by any other medically competent evidence of record.  The Board concludes that the preponderance of the competent evidence is against the Veteran's Section 1151 claim.

Although the Veteran may sincerely believe that he suffered additional disability as a result of VA negligence, the question is medical in nature and requires a competent medical opinion regarding whether or not additional disability has resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or an event that was not reasonably foreseeable.  The only competent medical opinion in the claims file has found that the Veteran's coronary artery disease is not the result of, nor has it been aggravated by, any such alleged negligence, etc.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


					(CONTINUED ON NEXT PAGE)


ORDER

A 10 percent rating (but no higher) is warranted for the Veteran's gouty arthritis of the right ankle for the period from June 18, 2009.  A 10 percent rating (but no higher) is warranted for the Veteran's gouty arthritis of the left ankle for the period from June 18, 2009.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

A compensable disability rating is not warranted for the Veteran's gouty arthritis of the bilateral ankles for the period prior to June 18, 2009.  A compensable disability rating is not warranted for the Veteran's hemorrhoids.  Entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease is not warranted.  To this extent, the appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


